EXHIBIT 10.1

RESTRICTED STOCK UNITS AGREEMENT



This Restricted Stock Units Agreement (the "Agreement") is made and entered into
on ____________ (the "Date of Grant"), pursuant to the Mattson Technology, Inc.
2005 Equity Incentive Plan, as amended (the "Plan"). The Committee administering
the Plan has selected the party specified on the execution page hereof (the
"Participant") to receive the following award (the "Award") of Restricted Stock
Units, each of which represents the right to receive on the applicable
Settlement Date one (1) share of the Common Stock ("Stock") of Mattson
Technology, Inc., a Delaware corporation (the "Company"), on the terms and
conditions set forth below to which Participant accepts and agrees:



1. Award Granted.

Date of Grant

_____________________________

No. of Restricted Stock Units

_____________________________

Vesting Commencement Date

_____________________________

Settlement Date

For each Restricted Stock Unit, except as otherwise provided by this Agreement,
the date on which such unit becomes a Vested Unit in accordance with Section 4
or Section 8 below.

2.

Grant of Units. On the Date of Grant, the Participant shall acquire, subject to
the provisions of this Agreement, the Number of Restricted Stock Units, as
specified in Section 1 above (the "Units"). Each Unit represents a right to
receive on a date determined in accordance with this Agreement one (1) share of
Stock. This Award shall be governed by the terms of the Plan, which are
incorporated herein by this reference. The Participant acknowledges having
received and read a copy of the Plan. Capitalized terms not otherwise defined by
this Agreement will have the meanings assigned in the Plan.





3. No Monetary Payment Required.

The Participant is not required to make any monetary payment (other than
applicable tax withholding, if any) as a condition to receiving the Units or
shares of Stock issued upon settlement of the Units, the consideration for which
shall be past services actually rendered and/or future services to be rendered
to a Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to or for the
benefit of a Participating Company having a value not less than the par value of
the shares of Stock issued upon settlement of the Units.



4. Vesting of Units.

Subject to Participant's continued Service through the applicable vesting date,
the Units will vest and become "Vested Units" in accordance with the following
schedule:



25% of the Units will vest forty-five (45) calendar days after the end of a
fiscal quarter in which fiscal year-to- date net sales exceed ------------; and

25% of the Units will vest forty-five (45) calendar days after the end of a
fiscal quarter in which fiscal year-to-date net sales exceed ----------; and

25% of the Units will vest forty-five (45) calendar days after the end of a
fiscal quarter in which fiscal year-to-date net sales exceed ------------; and

25% of the Units will vest forty-five (45) calendar days after the end of a
fiscal quarter in which fiscal year-to-date net sales exceed ------------;
million;

provided, however, that no Units shall vest unless the (a) the operating profit
margin (i.e. income from operations, divided by net sales) for such fiscal year
(through the end of such quarter) equals or exceeds ------ percent, and (b) the
average closing Stock price for such quarter equals or exceeds -------dollars .

If the Participant's Service terminates because of the death or Disability of
the Participant, a percentage of the Units that otherwise would not be vested as
of the date of Service termination (the "Nonvested Units") shall vest. Such
percentage shall be the percentage of Nonvested Units that, on the date of
Service termination, would have

--------------------------------------------------------------------------------



been vested had such Nonvested Units been subject to a straight-line, monthly
vesting schedule beginning January 1, 2008 and ending December 31, 2011.

5.

Company Reacquisition Right. In the event that the Participant's Service
terminates for any reason (other than death or Disability) or no reason, with or
without cause, the Participant shall forfeit and the Company shall automatically
reacquire all Units which are not, as of the time of such termination, Vested
Units, and the Participant shall not be entitled to any payment therefor.



6.

Settlement of the Award.



(a) Issuance of Shares of Stock. Subject to the provisions of Section 6(c)
below, the Company shall issue to the Participant on the Settlement Date with
respect to each Vested Unit to be settled on such date one (1) share of Stock.
Shares of Stock issued in settlement of Units shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6(c), Section 7 or the Company's Insider Trading Policy. For
purposes of this Section, "Insider Trading Policy" means the written policy of
the Company pertaining to the sale, transfer or other disposition of the
Company's equity securities by members of the Board, officers or other employees
who may possess material, non-public information regarding the Company, as in
effect at the time of a disposition of any Shares.

(b) Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.

(c) Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. If the Company is unable to obtain authority from any
applicable regulatory body deemed by the Company's legal counsel to be necessary
for the lawful issuance of any shares subject to the Award, the Company shall be
relieved of any liability in relation to its inability to issue such shares. As
a condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.



(d) Fractional Shares. The Company shall not be required to issue fractional
shares upon the settlement of the Award.

7.

Tax Matters.



(a) Tax Withholding in General. At the time this Agreement is executed, or at
any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the Award or
the issuance of shares of Stock in settlement thereof. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Company have been satisfied by the Participant.

(b) Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject to
compliance with applicable law and the Company's Insider Trading Policy, the
Participant shall satisfy the Company's tax withholding obligations in
accordance with procedures established by the Company providing for delivery by
the Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to the Company of the proceeds of a sale with respect to some or all
of the shares being acquired upon settlement of Units. Notwithstanding the

2

--------------------------------------------------------------------------------

foregoing, the Participant may elect to pay by check the amount of the Company's
tax withholding obligations arising on any Settlement Date by delivering written
notice of such election to the Company on a form specified by the Company for
this purpose at least thirty (30) days (or such other period established by the
Company) prior to such Settlement Date. By making such election, the Participant
agrees to deliver a check for the full amount of the required tax withholding to
the Company on or before the third business day following the Settlement Date.
If the Participant elects to pay the required tax withholding by check but fails
to make such payment as required by the preceding sentence, the Company is
hereby authorized at its discretion, to satisfy the tax withholding obligations
through any other means authorized by this Section 7, including by effecting a
sale of some or all of the shares being acquired upon settlement of Units,
withholding from payroll and any other amounts payable to the Participant, or by
withholding shares in accordance with Section 7(c).

(c) Withholding in Shares. The Company may, in its discretion, permit or require
the Participant to satisfy all or any portion of the Company's tax withholding
obligations by deducting from the shares of Stock otherwise deliverable to the
Participant in settlement of the Award a number of whole shares having a fair
market value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates. Any adverse consequences to the Participant resulting from
the procedure permitted under this Section, including, without limitation, tax
consequences, shall be the sole responsibility of the Participant.

8. Effect of Change in Control on Award.

(a) In the event of a Change in Control, a percentage of the Units that
otherwise would not be vested (the "Unvested Units") shall vest immediately
prior to (but conditioned upon the consummation of) the Change in Control. Such
percentage shall be the percentage of Unvested Units that, on the date of the
Change of Control, would have been vested had such Unvested Units been subject
to a straight-line, monthly vesting schedule beginning January 1, 2008 and
ending December 31, 2011. Subject to the Acquiror's assumption, continuation or
substitution for the Remaining Units pursuant to Section 8(b), after the Change
in Control, the remainder of the Unvested Units (the "Remaining Units") shall
continue to vest on a straight-line, monthly vesting schedule, and the vesting
schedule described in Section 4 above shall no longer be in effect.

(b) In the event of a Change in Control, the surviving, continuing, successor,
or purchasing entity or parent thereof, as the case may be (the "Acquiror"),
may, without the consent of the Participant, either assume or continue the
Company's rights and obligations with respect to the Remaining Units or
substitute for outstanding Remaining Units substantially equivalent rights with
respect to the Acquiror's stock. For purposes of this Section, a Remaining Unit
shall be deemed assumed if, following the Change in Control, the Remaining Unit
confers the right to receive, subject to the terms and conditions of the Plan
and this Agreement, the consideration (whether stock, cash, other securities or
property or a combination thereof) to which a holder of a share of Stock on the
effective date of the Change in Control was entitled. In the event the Acquiror
elects not to assume, continue or substitute for the Remaining Units in
connection with a Change in Control, all Units subject to the Award that
otherwise would not be vested shall vest in full immediately prior to (but
conditioned upon the consummation of) the Change in Control.

9. Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the fair market value of shares of Stock, appropriate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares to be issued in settlement of the Award, in order to prevent
dilution or enlargement of the Participant's rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as "effected without receipt of consideration by
the Company." Any fractional share resulting from an adjustment pursuant to this
Section shall be rounded down to the nearest whole number. Such adjustments
shall be determined by the Committee, and its determination shall be final,
binding and conclusive.



3

--------------------------------------------------------------------------------

10.

Rights as a Stockholder or Employee. The Participant shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of this
Award until the date of the issuance of a certificate for such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such certificate is issued, except as provided in Section 9. If the
Participant is an Employee, the Participant understands and acknowledges that,
except as otherwise provided in a separate, written employment agreement between
the Company and the Participant, the Participant's employment is "at will" and
is for no specified term. Nothing in this Agreement shall confer upon the
Participant any right to continue in the Service of the Company or interfere in
any way with any right of the Company to terminate the Participant's Service at
any time.

11.

Legends. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of stock issued pursuant to this Agreement. The Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.



12.

Delivery of Documents and Notices. Any document relating to participation in the
Plan or any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by the Company, or upon deposit in the U.S. Post Office or
foreign postal service, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the address shown below that party's signature to the
Notice or at such other address as such party may designate in writing from time
to time to the other party.



(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, this Agreement, a prospectus covering
securities issuable under the Plan, and any reports of the Company provided
generally to the Company's stockholders, may be delivered to the Participant
electronically. In addition, the Participant may deliver electronically this
Agreement to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12(a) of this Agreement and consents to the
electronic delivery of the Plan documents and this Agreement, as described in
Section 12(a). The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Chief Financial Officer of the Company by
telephone or in writing. The Participant further acknowledges that the
Participant will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails. Similarly, the Participant
understands that the Participant must provide the Company or any designated
third party administrator with a paper copy of any documents if the attempted
electronic delivery of such documents fails. The Participant may revoke his or
her consent to the electronic delivery of documents described in Section 13(a)
or may change the electronic mail address to which such documents are to be
delivered (if Participant has provided an electronic mail address) at any time
by notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, the Participant
understands that he or she is not required to consent to electronic delivery of
documents described in Section 13(a).

13. Miscellaneous Provisions.

(a) Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant's rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation. No amendment
or addition to this Agreement shall be effective unless in writing.

4

--------------------------------------------------------------------------------

(b) Nontransferability of the Award. Prior the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant's beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant's lifetime only by the Participant
or the Participant's guardian or legal representative.

(c) Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

(d) Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant's heirs,
executors, administrators, successors and assigns.

(e) Integrated Agreement. This Agreement and the Plan, together with any
employment, service or other agreement between the Participant and a
Participating Company referring to the Award, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of this Agreement shall survive any settlement of the Award and shall remain in
full force and effect.

(f) Severability. Should any term, covenant, provision, paragraph or condition
of this Agreement be held invalid or illegal, such invalidity or illegality
shall not invalidate the whole Agreement, but it shall be construed as if not
containing the invalid or illegal part or parts and the rights and obligations
of the parties shall be construed and enforced accordingly.

(g) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, as such laws are applied to
agreements entered into between residents of said state which are to be
performed wholly within said state.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the date and year
written above.

MATTSON TECHNOLOGY, INC.


     a Delaware Corporation



By:

_____________________________

    David Dutton



President and Chief Executive Officer

Address:

47131 Bayside Parkway, Fremont, California 94538

PARTICIPANT

Signature:

_____________________________

Please Print Name:

_____________________________

Address:

_____________________________

5

--------------------------------------------------------------------------------

